Citation Nr: 0009634	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-19 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 50 percent disabling. 


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1985 to October 
1988.  In an August 1998 decision, the RO denied an 
evaluation in excess of 30 percent for the veteran's service-
connected generalized anxiety disorder.  He appealed for a 
higher rating.  In May 1999, the RO increased his rating from 
30 to 50 percent.  

As a higher evaluation for the condition at issue is 
available, and the veteran is presumed to be seeking the 
maximum available benefit for his disability, since he has 
not expressly indicated otherwise, his claim remains viable 
on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's general anxiety disorder is productive of no 
more than occupational and social impairment with reduced 
reliability and productivity due to impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's generalized anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.132, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

VA outpatient treatment records dated from May 1997 to April 
1998 reveal that the veteran was seen with complaints of 
depression and anxiety.  Many of the treatment records show 
that the veteran felt anxiety about the birth of his son and 
his job situation.  He felt that he had difficulty adjusting 
to changes.  In a January 1998 treatment record, the veteran 
stated that he had frequent panic episodes leaving him 
feeling fatigued and depleted of spirit.  In a February 1998 
treatment record, the veteran complained of severe anxiety to 
the point of physical illness.

The veteran was afforded a VA psychiatric examination in June 
1998.  He stated that he experienced frequent panic attacks 
which were accompanied by sensations of racing heart, chest 
pain, floating spots before his eyes, and a headaches.  At 
times he woke up at night with palpitations and 
apprehensions.  He stated that the frequency of the attacks 
had not changed over the years.  He was married with a child 
and another child on the way.  He had just started a new job 
at work.  However, he felt that his family life and new job 
did not contribute to his anxiety and he felt that he 
benefited from his new job and from being a husband and 
father.  He described himself as a workaholic who was neat, 
well organized, and efficient in conducting his duties.  

On mental status examination, the veteran appeared to be 
alert and showed some distress by rubbing his eyes 
frequently.  He made gestures of discomfort as he talked.  He 
squinted his eyes and changed posture frequently.  He gave no 
cognitive or behavioral signs of a memory impairment.  He did 
well on the mini mental exam and on the serial sevens.  He 
showed no signs of disorganized thinking.  His mood was tense 
and fidgety but with a wide range of affect.  He had good eye 
to eye contact, and there were smiles as well as a sense of 
apprehension about the future.  He mental content was not 
suicidal, homicidal, angry, assaultive or psychotic.  His 
insight and judgment were good.  He reported no apparent 
concerns of a phobic or obsessive compulsive nature.  He 
remained candid and congenial despite his tense facial 
appearance.  The diagnosis was generalized anxiety disorder.  
A global assessment of functioning score of 65 was assigned.  

VA outpatient treatment records dated from March 1998 to 
August 1998 reveal that the veteran was seen on numerous 
occasions with complaints of severe recurrent panic attacks 
and anxiety.  It was noted that the panic attacks occurred 
weekly and sometimes even more frequently.  He felt many 
stresses in life which included his job and family situation.

VA outpatient treatment records dated from April 1998 to 
February 1999 reveal that the veteran had continued 
complaints of severe anxiety and panic attacks.  In a 
February 1999 treatment record, the veteran stated that it 
was a struggle to manage his anxiety and that he often felt 
sick to his stomach.  He felt that his family life and job 
were major stresses in his life.

A letter of treatment dated in March 1999 was received from 
Helen Morris, Ed. D., L.S.W.  Dr. Morris stated that she has 
counseled the veteran since November 1998 and that the 
veteran presented himself as a very anxious person.  She 
indicated that the veteran becomes easily overwhelmed with 
normal events of life which included work, marriage, and 
raising children.  She stated that the veteran seemed very 
tired most of the time and has to make a great effort to 
accomplish daily responsibilities.  She felt that after 
months of working with the veteran she did not sense much 
real change and that once the counseling sessions were over, 
it was difficult for the veteran to hold on the therapy 
provided in the sessions.  

 At a VA psychiatric examination in February 1999, the 
veteran's chief complaint was daily panic attacks and 
depression.  He was employed as a parole board agent for 
Pennsylvania and reported that he enjoyed his job.  He felt 
that he performed well at work but that he does have 
considerable anxiety that occurred on a daily basis.   He 
complained of  seeing floaters and spots in front of his 
eyes, which he felt occurred more often when he felt anxious 
or panicky.  He stated that he had significant problems 
falling asleep at night.  He frequently went to bed anxious 
and woke up anxious.  He stated that his panic attacks last 
for about 30 minutes.  He described experiencing tachycardia, 
racing thoughts, a clammy, sweaty feeling, a feeling of 
confusion and a sense of imminent danger.  

On mental status examination, the veteran initially appeared 
to be in no acute distress.  As the interview progressed, he 
did appear to show some symptoms of anxiety but he generally 
appeared calm.  He was alert and oriented.  There were no 
unusual mannerisms or tics noted.  Eye contact was fairly 
good.  Speech was unremarkable.  His mood was described as 
euthymic although at times he felt depressed because of his 
anxious feelings.  There was no evidence of any suicidal or 
homicidal thoughts.  His thought process was clear, coherent, 
and goal directed.  His thought content was free of any 
obsessions, compulsions, delusions, or hallucinations.  There 
was no evidence of any major concentration or memory 
disturbances.  Judgment and insight were felt to be good.  
The impression was generalized anxiety disorder with panic 
attacks.  A GAF score of 61-70 was assigned. 

II.  Analysis

Initially, the Board of Veterans' Appeals finds that the 
veteran's claim for an increased rating for generalized 
anxiety disorder is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims that a service connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in 
the record have been considered, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which present, as far as can practicably 
be determined, the average impairment of earning capacity.  
In determining the current level of impairment, the 
disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under the applicable criteria, when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events), a 30 percent rating is assigned.  
38 C.F.R. Part 4, Code 9400. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, is assigned a 50 percent rating.  38 C.F.R. 
Part 4, Code 9400.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships, warrants a 70 percent 
rating.  38 C.F.R. Part 4, Code 9400.

Where there is a question as to which two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Following a review of the evidence of record, the Board finds 
that the veteran's generalized anxiety disorder does not meet 
the requirements for a rating in excess of 50 percent.  The 
VA examiner in June 1998 noted that the veteran gave no signs 
of disorganized thinking and was not suicidal, homicidal, 
angry, assaultive, or psychotic.  His insight and judgment 
were good.  The examiner assigned a GAF score of 65 which 
connotes a psychiatric disorder of mild to moderate severity.  
A subsequent VA examination in February 1999 once again 
revealed that that the veteran did not exhibit any signs of 
suicidal or homicidal thoughts.  His thought process was 
clear, coherent, and goal directed without any obsessions, 
compulsions, delusions, or hallucinations.  The examiner 
assigned a GAF score of 61-70 which once again connotes a 
psychiatric disorder of mild to moderate severity.  Thus, an 
evaluation in excess of 50 percent for the veteran's service-
connected generalized anxiety disorder must be denied.    


ORDER

An evaluation in excess of 50 percent for generalized anxiety 
disorder is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

